Citation Nr: 0011933	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 29, 
1998, for the award of nonservice-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York, that granted the veteran's claim for nonservice-
connected pension benefits and assigned an effective date of 
January 28, 1998.  The veteran has appealed the effective 
date of this claim.  


REMAND

In March 1999 the veteran and his representative attended a 
hearing at the local RO in regard to the veteran's appeal of 
the effective date assigned for his disability pension award.  
Following the hearing, in July 1999, the RO sent the veteran 
a letter proposing to stop his pension payments unless he 
submitted information regarding his family income within 60 
days.  The subject matter of this letter is unrelated to the 
issue on appeal regarding an effective date earlier than 
January 28, 1998, for the award of disability pension 
benefits.  Furthermore, the claims file is devoid of any 
evidence showing that the RO reviewed the issue of an earlier 
effective date following the March 1999 regional office 
hearing, including notifying the veteran of any such review.  

Pursuant to 38 C.F.R. § 19.37(a), evidence received by the RO 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  The veteran's hearing testimony of March 1999 
is considered to be evidence pertinent to his claim for an 
earlier effective date for disability pension benefits and 
must first be considered by the RO.  This is to ensure 
compliance with due process requirements.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's 
hearing transcript from the March 1999 
hearing as it pertains to his pending 
claim for an effective date earlier than 
January 28, 1998, for the award of 
disability pension benefits.

2.  After review by the RO, if the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




